Citation Nr: 1409707	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-15 501	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with panic attack and agoraphobia.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to July 1973.

In June 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the preceding is of record.

The issues of bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire appeals period, the Veteran's PTSD has been characterized by subjective complaints of increased arousal, sleep disorder, hypervigilance, exaggerated startle, diminished short-term memory, irritability, and decreased interest in formerly enjoyable activities; objective findings include normal to restricted affect, good cooperation, concentration, attention, long-term memory, and family relationships, orientation in all spheres, alert and cooperative, normal speech, and intact memory, concentration, abstract reasoning, judgment, insight, and impulse control.   Suicidal or homicidal ideation, impairment in reasoning, judgment, and impulse, thought disorder and perceptual impairment have not been shown.  GAF scores have been reported between 50 and 60, indicating moderate symptoms.

2.  The Veteran did not have active service in-country in the Republic of Vietnam and exposure to herbicides is not conceded.

3.  Diabetes mellitus did not have its onset during active service, did not manifest to a compensable degree within one year of active service, and it not etiologically related to active service.


CONCLUSIONS OF LAW

1.  For the entire rating period, criteria for a rating in excess of 50 percent for PTSD with panic attack and agoraphobia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Diabetes mellitus, type II, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The Veteran contends that the degree of the severity of his PTSD "warrants a rating of 70 percent at least."  He testified in June 2012 that he took medication, had trouble sleeping due to panic attacks, and did not spend time socially with anyone other than his family.

PTSD is rating under DC 9411 which provides for a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

While the Veteran contends that a higher rating is warranted, the Board finds that the competent and credible evidence of record reflects "difficulty" in establishing and maintaining effective relationships but no more.  Therefore, his overall PTSD picture is adequately contemplated by the existing 50 percent rating.  

Specifically, he submitted a July 2009 private psychological evaluation as part of his claim and also underwent a VA examination in June 2010.  Both reports reflected that he was calm and cooperative with good judgment, good reasoning, good concentration, no impaired impulse control, and he denied suicidal or homicidal ideation.

The private evaluation further noted that the Veteran reported that "he [felt] he [got] along well with people socially" and was a member of several veteran organizations.  His affect was calm and cooperative, concentration, attention, and long-term memory were good, and reasoning and judgment were not impaired.  The private physician assigned the Veteran a GAF score of 60, reflecting "moderate" symptoms.  

At the VA examination, the Veteran further reported that the medication was helping with his panic attack symptoms but he experienced depression, mood swings, and became upset and irritable without provocation.  His affect was blunted and restricted.  Nonetheless, he reported that his marriage was stable with no problems, and that he got along well with his daughters and grandchildren.  He was noted to be alert, dressed and groomed appropriately, and oriented to all spheres.  Speech was normal, memory, concentration, abstract reasoning, judgment, insight, and impulse control were all intact.  The GAF score was 50.

The Veteran experiences panic attacks and depression but these do not affect his ability to function independently, appropriately, or effectively, as the record shows he is generally functioning satisfactorily.  As suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, disorientation, neglect of personal hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships have not been shown, the medical evidence does not support a 70 percent rating.  

The Board has also considered the Veteran's lay statements that his disability is worse.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which PTSD is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

In sum, the Board finds that a preponderance of the evidence is against the Veteran's claim and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

The Board has considered whether a claim for a total rating based on individual unemployability (TDIU) has been raised.  Although the Veteran has been working part-time, the evidence does not demonstrate that he is unable to work full-time or that he works less than full-time due to his PTSD.  Therefore, a claim for a TDIU has not been raised.  

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as the evaluation of his panic attacks, affect, level of cooperation, concentration, memory, orientation, family relationships, speech, judgment, and reasoning, are the symptoms included in the criteria found in the rating schedule for his disability.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In addition, he has reported no hospitalization for any psychiatric reasons or any outpatient mental health services. Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Service Connection for Diabetes

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Court confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

As such, a veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, Court held that "service in Vietnam" will not be presumed based upon a veteran's receipt of a Vietnam Service Medal (VSM).  

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.

Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

Also relevant, the Court has held that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Moreover, where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  

This presumption is rebuttable by affirmative evidence to the contrary.   See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In this case, the Veteran has diabetes mellitus, type II.  Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board is to consider all lay and medical evidence as it pertains to the issue.     38 U.S.C.A. §§  7104(a); 5107(b) (2013); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veteran contends that he has diabetes mellitus, type II related to exposure to herbicides in Vietnam.  Specifically, he asserts that his herbicide exposure is related to having received the Combat Action Ribbon for service aboard the USS Preble and time spent in the Cua Viet River.  He testified in June 2012 that he was exposed to herbicides when he spent one hour in transit in Vietnam while en route from Thailand to Hawaii.

The Board finds that the Veteran has a current diagnosis of diabetes mellitus, type II.  He was afforded a VA diabetes mellitus examination in December 2008, where the physician diagnosed with diabetes mellitus, type II, "approximately 10 years ago."

The Veteran's personnel records noted his duty assignments on the minesweeper and onboard the USS Prebel-DLG 15, a guided missile destroyer.  Foreign and sea service was comprised of two years and two months.  The personnel records do not indicate that he served in the Republic of Vietnam, or that he visited, or traveled through Vietnam in transit.  This evidence also does support that he received the Combat Action Ribbon for service on the USS Prebel within the vicinity of the Cua Viet River; however, there is no record of the USS Prebel entering the Cua Viet River.  

The Board reviewed the report Agent Orange: Alphabetized Ships List that lists vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The USS Prebel is not among those listed.  See Public Health, http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (last updated January 2014).  Additionally, the Veteran testified in June 2012 that he had no recollection of entering the Cua Viet River, but served "a couple hundred feet off shore" in the Gulf of Tonkin.  Therefore, the evidence shows that his ship was not in the brown waters and does not support that he is entitled to the presumption on that basis.

On the VA Form 21-526, Veteran's Application for Compensation and/or Pensions in October 2008, he reported that he had not served in Vietnam and had not been exposed to Agent Orange or other herbicides.  In a July 2009 notice of disagreement, he indicated that he was "in country (1 day) at Tonsinute AFB in Saigon while changing stations between Bangkok, Thailand to Hawaii."  In April 2010, he stated that "with respect to [his] exposure to Agent Orange, [he] was awarded a Combat Action Ribbon for his time in [the] Gulf of Tonkin, Gulf on Dong Hoi, and Cua Viet River," the latter of which is considered brown water.  In June 2012, he testified that en route from Thailand to Hawaii he disembarked a plane at Tonsonu Airbase in Vietnam "for a short period of time; maybe an hour or so, and we got back either on the plane or a different" plane.  He also testified in June 2012 that he did not recollect serving any time in the Cua Viet River.

The Veteran is competent to report where he served and traveled.  The Board finds that the inconsistency in the record; however, weighs against his credibility with regard to his assertions of herbicide exposure during active service.  It does not follow that he would have indicated on the Form 21-526 that he was never in Vietnam and never exposed to Agent Orange, and then later claim his diabetes mellitus is due to being exposed to herbicides when he got off a plane traveling through Vietnam or by entering brown water.

Therefore, the Board finds that the Veteran was not exposed to Agent Orange or any other herbicides during his active service.  The personnel records do not support that he was present in the Republic of Vietnam, and his lay statements are inconsistent.  Based on the evidence outlined above, the Board finds that he is not entitled to presumptive service connection for diabetes mellitus, type II, due to herbicide exposure. 

The Board has also considered whether the Veteran is entitled to service connection for diabetes mellitus, type II, as directly related to service.  Service treatment records do not contain any complaint or report of symptoms related to diabetes mellitus.  Therefore, diabetes mellitus was not noted in service.  There is also no evidence that diabetes mellitus manifested to a compensable level within one year of separation from service; rather, he was diagnosed more than two decades after separation from active service.

For these reasons, the Board finds that the weight of the evidence does not support finding that the diabetes mellitus was incurred in or related to active service.  Therefore, service connection for diabetes mellitus, type II, is not warranted.  As the presumption of evidence is against the claim, the benefit of the doubt doctrine does not apply and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by a letter dated in November 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Follow-up due process letters were sent in January 2009 and March 2009.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in November 2008.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the Veteran was provided adequate examinations in December 2008 and June 2010.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Private treatment records, service treatment and personnel records, as well as lay statements by the Veteran, have been associated with the record.  Additionally, he testified at a Board Travel hearing in June 2012, and a copy of the transcript is associated with the record.

The evidence of record provides sufficient information to adequately decide the claims for PTSD and diabetes mellitus.  The Veteran has not suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


ORDER

A rating in excess of 50 percent for PTSD with panic attack and agoraphobia is denied.

Service connection for diabetes mellitus type II is denied.


REMAND

With respect to the remaining claims for hearing loss and tinnitus, the Veteran testified that he was exposed to constant noise through his headset as a radio operator and that he noticed his hearing loss during active service but no medical opinion has been obtained.  He also testified that while working for a security company at a nuclear power plant, he underwent annual audiology examinations, which are not of record.  An attempt to associate them with the file should be made.

Accordingly, the case is REMANDED for the following actions:

1. Request Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran for audiology examinations conducted while employed by the Wackenhut Security for employment as a security guard at the Oyster Creek Nuclear Power Plant.  Request authorization for both Wackenhut Security and the Oyster Creek Nuclear Power Plant.

If the Veteran provides signed and dated release forms, request the audiology examination results from both facilities.  Associate any records received with the claims file.  Note in the claims file any negative responses.

2. Schedule the Veteran for an examination to determine the nature and etiology of his hearing loss and tinnitus.  The examiner is asked to provide an opinion as to the following:

* Whether, based on the available evidence of record, it is at least as likely as not that the Veteran's hearing loss incurred in or is otherwise related to noise exposure during active service?

* Whether, based on the available evidence of record, it is at least as likely as not that the Veteran's tinnitus incurred in or is otherwise related to noise exposure during active service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.  The examiner should specifically consider the Veteran's lay statements regarding exposure to non-stop sounds through his headset as a radio operator and a January 2009 private audiological evaluation report.

3.  After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran, and his representative, with a Supplemental Statement of the Case and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


